t c summary opinion united_states tax_court leo and shawn m stephens petitioners v commissioner of internal revenue respondent docket no 9171-06s filed date reggie l wegner for petitioners milan h kim and david conrad for respondent foley judge this case was heard pursuant to the provisions of section of the internal_revenue_code in effect when the petition was filed pursuant to sec_7463 the decision to be entered is not reviewable by any other court unless otherwise indicated all section references are to the internal_revenue_code_of_1986 as amended and in effect for the years in issue and this opinion shall not be treated as precedent for any other case the issue for decision is whether pursuant to sec_162 petitioners are entitled to deduct expenses related to employee benefit programs background petitioner leo stephens and his wife shawn stephens operated a custom harvesting business stephens family llc that consisted of cutting hauling and selling grain the harvesting business through a joint_venture with mrs stephens’s mother clair schrock mr stephens also operated a farm on which they grew various crops and raised to head of cattle in date mr stephens enrolled in a health plan through blue cross blue shield of kansas mr stephens was the named policyholder and his family ie his spouse and his four children was covered under the plan mr stephens paid the plan premiums out of a joint bank account he owned with mrs stephens in date mr stephens through agriplan bizplan adopted an employer-provided accident_and_health_plan for employees the plan provided for full reimbursement for health insurance costs to eligible employees and their families in addition eligible employees qualified for reimbursement of up to dollar_figure for out- of-pocket medical_expenses to be reimbursed eligible employees were required to submit a transmittal form to agriplan bizplan indicating the amount the employee paid for health insurance and out-of-pocket medical_expenses during the year agriplan bizplan would then process the transmittal form and issue a statement to the employer stating the amount the employer should reimburse the eligible_employee on date mrs stephens entered into an employment agreement with mr stephens mrs stephens agreed to do bookkeeping for the businesses run errands prepare meals for the staff answer phones and do general field work and customary duties the employment agreement specified that mrs stephens would be paid dollar_figure annually and be an eligible enrollee under the agriplan bizplan in mrs stephens worked big_number hours for the harvesting business and the farm and was issued a form_w-2 wage and tax statement form_w-2 thereafter she submitted an employee benefit expense transmittal form to agriplan bizplan claiming that in she had paid dollar_figure for medical_expenses of this total dollar_figure was attributable to the health insurance premiums relating to the blue cross blue shield plan and dollar_figure was attributable to out-of-pocket medical_expenses these expenses were paid out of petitioners’ joint bank account and petitioners were not reimbursed on the schedule f profit or loss from farming accompanying their return petitioners deducted dollar_figure for employee_benefits programs in mrs stephens worked big_number hours for the harvesting business and the farm and was issued a form_w-2 thereafter mrs stephens submitted an employee benefit expense transmittal form to agriplan bizplan claiming that in she had paid dollar_figure for medical_expenses of this total dollar_figure was attributable to the health insurance premiums relating to the blue cross blue shield plan and dollar_figure was attributable to out- of-pocket medical_expenses these expenses were paid out of petitioners’ joint bank account and petitioners were not reimbursed on the schedule f accompanying their return petitioners claimed an dollar_figure deduction relating to employee_benefits programs on date respondent issued petitioners a notice_of_deficiency and determined deficiencies relating to and respondent determined that petitioners were not entitled to deduct percent of their medical_expenses on schedule f as ordinary and necessary business_expenses respondent did however allow petitioners a deduction pursuant to sec_162 for percent of the dollar_figure health insurance premium payments relating to and percent of the dollar_figure health insurance premium payments relating to on date petitioners while residing in colby kansas filed their petition with the court discussion sec_162 allows a deduction for all ordinary and necessary expenses paid_or_incurred in carrying_on_a_trade_or_business ordinary and necessary business_expenses include the reimbursement of employee_benefit_plan expenses paid_or_incurred by employees sec_162 sec_1_162-10 income_tax regs petitioners contend that their health insurance and out-of-pocket medical_care expenses are fully deductible pursuant to sec_162 petitioners however are allowed to deduct only percent of the amount_paid for health insurance in and percent of the amount_paid for health insurance in sec_162 and b accordingly we sustain respondent’s determinations that petitioners’ health insurance expenses are subject_to sec_162 in addition pursuant to sec_162 petitioners’ out-of-pocket medical_care expenses are not ordinary and necessary business_expenses and therefore are not deductible contentions we have not addressed are irrelevant moot or meritless to reflect the foregoing decision will be entered for respondent
